     Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 1 of 16 Page ID #:153




 1     SEAN M. NOVAK, ESQ. (State Bar No. 198307)
 2     THE NOVAK LAW FIRM, P.C.
       8383 Wilshire Boulevard, Ste. 634
 3     Beverly Hills, California 90211
       Telephone: (323) 424-4313 I Facsimile: (323) 424-4357
 4
       smn@novaklawfirm.com
 5     Attorney for Plaintiff
 6     LISA BRYANT

 7
                                UNITED STATES DISTRICT COURT
 8
                  CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
 9

10
       LISA BRYANT;                    )           CASE NO.: 2:20-CV-08328-ODW-E
11
                                       )
12               Plaintiff,            )           [Assigned for all purposes to the Honorable
                                       )           Judge Otis D. Wright]
13
                          V.           )
14                                     )           PLAINTIFF'S NOTICE OF MOTION
      WALMART INC.; DOES 1 through 99, )           AND MOTION FOR AN ORDER
15    inclusive;                       )           REMANDING CASE TO STATE COURT
16                                     )           PURSUANT TO 28 U.S.C. §1447(c);
                  Defendants.          )           MEMORANDUM OF POINTS AND
17                                     )           AUTHORITIES; DECLARATION OF
18                                     )           SEAN M. NOVAK IN SUPPORT
                                       )           THEREOF AND [PROPOSED] ORDER
19                                     )           FILED CONCURRENTLY HEREWITH
20                                     )
                                       )           Date:      November 16, 2020
21                                     )           Time:      1:30 p.m.
                                       )           Courtroom: SD
22
                                       )
23                                     )
                                       )
24
      __________ )
25
      TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
26
27          NOTICE IS HEREBY GIVEN that on November 16, 2020 at 1:30 pm or as soon

28 thereafter as counsel may be heard, in the courtroom of the Honorable Judge Otis D. Wright in
                                                  -1-
       PLAINTIFF'S NOTICE OF MOTION AND MOTION TO REMAND TO STATE COURT PURSUANT
                                     TO 28 U.S.C. §1447(c)
     Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 2 of 16 Page ID #:154




 1 Courtroom 5D of the United States District Court for the Central District of California,

 2 Western Division, located at 350 West pt Street, Los Angeles, California 90012, Plaintiff
 3 LISA BRYANT will move for an order under 28 U.S.C. §1447(c) remanding this case back to
 4 State court.

 5          Plaintiff's motion is made on the grounds that Defendant's removal of this matter from
 6
      State court was untimely under 28 U.S.C. §1446(a). Defendant had notice of facts sufficient to
 7
      attempt removal of the matter as of June 11, 2020. However, Defendant unjustifiably waited
 8
      until September 11, 2020 to file a Notice of Removal in this matter. As a result of the untimely
 9
      removal, a remand of the matter to State Court is appropriate pursuant to 28 U.S.C. §1447(c).
10
             This Motion is made following written and telephonic conferences of counsel pursuant
11
      to L.R. 7-3 which took place on September 21, 2020 through September 28, 2020.
12
13           This Motion is based upon this Notice of Motion and Motion, the accompanying

14 Memorandum of Points and Authorities,
                                         the declaration of Sean M. Novak, all pleadings and

15 papers on file in this action, and
                                      upon such other matters as may be presented to the Court at the

16 time of the hearing.
17
18     Date: October 7, 2020                             THE NOVAK LAW FIRM, P.C.
19
20
                                                 By:
21                                                             . ovak, Esq.
22                                                       Atto ey for Plaintiff
                                                         LISA BRYANT
23
24
25
26
27
28
                                                       -2-

       PLAINTIFF'S NOTICE OF MOTION AND MOTION TO REMAND TO STATE COURT PURSUANT
                                     TO 28 U.S.C. §1447(c)
     Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 3 of 16 Page ID #:155




1                                        TABLE OF CONTENTS
2         I. INTRODUCTI ON .................... .................... .................... ............... -1-
3         II. ARGUMENT .................... .................... .................... .................... . -3-
4              A.       THE BURDEN IS ON DEFENDANT TO ESTABLISH
5                       FEDERAL COURT JURISDICTIO N WITH ANY DOUBT
6                       TO BE RESOLVED IN FAVOR OR REMAND: ..................... ... -3-
7               B.      THIS ACTION SHOULD BE REMANDED AS
8                       DEFENDANT 'S REMOVAL WAS UNTIMELY AS
 9                      DEFENDANT 'S THIRTY-DAY DEADLINE HAD ALREADY
10                      EXPIRED WHEN DEFENDANT FILED ITS NOTICE
11                      OF REMOVAL: ..................... ..................... ..................... ..... -4-
12              C.      THE MATTER SHOULD BE REMANDED AS
13                      DEFENDANT WAIVED ITS RIGHT TO REMOVAL BY
14                      ENGAGING IN DISCOVERY FOR APPROXIMAT ELY
15                      THREE (3) MONTHS WHILE THE MATTER WAS
16                      PENDING IN STATE COURT: ... ,, ..................... ..................... -8-
17
           III. CONCLUSION .................... .................... .................... ................. -9-
18
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 4 of 16 Page ID #:156




 1                                        TABLE OF AUTHORITIES
 2 Cases:
 3 Abrego Abrego v. Dow Chemical Co., 443 F.3d 676 (9th Cir. 2006) ..................... .......... -4-
 4 Boggs v. Lewis, 863 F.2d 662 (9th Cir. 1988) .................... .................... ................... -3
 5 Cantrell v. Great Republic Insurance Company, 873 F.2d 1249 (9th Cir. 1989) .................... -5
 6 Caterpillar Inc. v. Lewis, 519 U.S. 61 (1996) ..................... ..................... .................. -3-
 7 Dunn v. Gaiam, Inc., 166 F. Supp. 2d 1273 (C.D. Cal. 2001) ..................... ................. -4,7-
 8 Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785 (9th Cir. 2018) ..................... ..... -6-
 9 Gaus v. Miles, Inc., 980 F.2d 564 (9th Cir. 1992) ..................... ..................... ............ -4-
10 Gray v. Rite Aid Corp., 189 F. Supp. 2d 347 (D. Md. 2002) ..................... ..................... -6-
11 Harris v. Bankers Life & Cas. Co., 425 F.3d 689 (9th Cir. 2005) ...................... ............. -5-
12 Kaneshiro v. Nmih American Co. for Life & Health Ins. 496 F. Supp. 452 (D HI 1980) ......... -6-
                                                        th
13 Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088 (9 Cir. 1983) .................... .............. -9-
14 Lee v. BMW ofN.A, LLC, No. SACV 19-01722 JVS (ADSx), 2019 U.S. Dist. LEXIS 216086,
15 2019 WL 6838911 (C.D. Cal. Dec. 16, 2019) ...................... ...................... ................... -7-
16 Maniar v. Federal Deposit Ins. Corp. 979 F.2d 782 (9th Cir. 1992) ...................... ............. -6-
17 Marin v. Target Corp. C.D.Cal. Sep. 9, 2020, No. 2:20-CV-3502-O DW (PJWx) 2020
18 U.S.Dist.LEXIS 164554 ) ...................... ...................... ...................... .................... -5,7-
19 Mielke v. Allstate Ins. Co. 472 F. Supp. 851 (ED MI 1979) ..................... ..................... . -6
20 Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999) ..................... ..... -4-
21 Resolution Trust Co. v. Bayside Developers, 43 F.3d 1230 (9th Cir. 1994) ..................... .... -8-
22 Salveson v. Westerns States Bankcard Association, 731 F.2dl423(9th Cir. 1984) ................ -3-
23 Sparta Surgical Corp. v. Nat'l Ass'n of Sec. Dealers, Inc., 159 F.3d 1209 (9th Cir. 1998) ....... -5
24 Things Remembered v. Petrarca, 516 U.S. 124 (1995) ..................... ..................... ....... -6-
25 Wilson v. Republic Iron and Steel Co., 257 U.S. 92 (1921) .................... .................... ... -3
26
27
28


                                                               11
     Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 5 of 16 Page ID #:157




 1 Statutes:
 2 28 U.S.C. §1332 .................... .................... .................... .................... ............. -3-
 3 28 U.S.C. §§1332(a)(l) .................... .................... .................... .................... . -4,6-
 4 28 U.S.C §144l(a) .................... .................... .................... .................... .......... -3-
 5 28 U.S.C. §1446 .................... .................... .................... .................... ............. -4-
 6 28 U.S.C. § 1446(b ) .................... .................... .................... .................... ........ -4,6-
 7 28 U.S.C. §1446(c)(2) .................... .................... .................... ............ ,,,, ............ -5-
 8 28 U.S.C. §1446(c)(3) .................... .................... .................... ............ ,,,, .......... -5,6
 9 28 U.S.C §1447(c) .................... .................... .................... .................... .......... -6-
10
11 Rules:
12 Federal Courts Jurisdiction and Venue Clarification Act of 2011, H.R. 394 P.L. 112 ............ -4-
13 Federal Rules of Civil Procedure Rule 33(a)(l) .................... .................... ................. -9
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                               111
     Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 6 of 16 Page ID #:158




 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                   I.

 3                                          INTRODUCTION
 4          This matter arises out of a slip and fall incident that occurred on or about April 16, 2018
 5 at Defendant Walmart Inc.'s Walmart Neighborhood Market store located at 14441 Inglewood
 6 Ave., Hawthorne, California 90250 (hereinafter referred to as "the subject premises"). See
 7 Plaintiffs Complaint, Page 2, ,i6, attached as Exhibit "1" to the Declaration of Sean M. Novak.
 8 At the time of the incident Plaintiff Lisa Bryant ("Plaintiff') was a legal invitee on Defendant

 9 Walmart Inc.' s ("Defendant") property. Id. at Page 3, ,Il O.
10           On or about April 10, 2020 the Plaintiff filed her Complaint against Defendant in Los
11 Angeles County Superior Court. See id. at Page 1. The first paragraph of the Complaint clearly

12 alleges that at "at all relevant times Plaintiff LISA BRYANT was and is an individual who is a
13 resident of the State of California, living in the County of Los Angeles in the State of
14 California." Id. at Page 1, ,Il.
15           Defendant was served with the Complaint, and related service papers, on or about June
16 11, 2020. See Proof of Service, attached as Exhibit "2" to the Declaration of Sean M. Novak.
17 The service papers included a Statement of Damages served with the Summons and Complaint
18 pursuant to California Code of Civil Procedure §425.11. See Proof of Service, attached as
19 Exhibit "2" to the Declaration of Sean M. Novak; see also Statement of Damages, attached as
20 Exhibit "3" to the Declaration of Sean M. Novak. The Statement of Damages served on
21 Defendant on June 11,2020 clearly asserts that Plaintiffs damages are well in excess of
22 $75,000.00. Id.
23           Defendant does not dispute the service of the Complaint and the Statement of Damages
24 took place on June 11, 2020. See Defendant's Notice of Removal, at Page 2, ,i2. Defendant
25 asserts in its Notice of Removal filed with this Court on September 11, 2020 that at all relevant
26 times the Defendant was, and is, a citizen of Delaware with its principal place of business in
27 Arkansas. See Notice of Removal, Page 2, ,I9. Defendant cannot dispute that it would have
28
                                                     -1-

       PLAINTIFF'S NOTICE OF MOTION AND MOTION TO REMAND TO STATE COURT PURSUANT
                                     TO 28 U.S.C. §1447(c)
     Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 7 of 16 Page ID #:159




 1 known of its own citizenship in the State of Delaware and Arkansas as of the date of service of

 2 the Complaint and Statement of Damages on June 11, 2020.
 3          Therefore, as of the date of service of June 11, 2020 of the Complaint and Statement of
 4 Damages, the Defendant was put on notice of the potential for removal of this action to Federal
 5 Court pursuant to 28 U.S.C. §144l(b)(3). As such, Defendant was obligated to file a Notice of
 6 Removal no later than thirty (30) days after service pursuant to 28 U.S.C. §1446(b)(l). Instead,
 7 on July 10, 2020 the Defendant filed an Answer in Los Angeles County Superior Court. See
 8 Defendant's Answer, attached as Exhibit "4" to the Declaration of Sean M. Novak.
 9           Between July 10, 2020 and September 15, 2020, the Defendant proceeded to conduct
10 extensive written discovery in the State court action. See Defendant's Discover Requests,
11 attached as Exhibits "5"-"8" to the Declaration of Sean M. Novak. See Defendant's Subpoenas,

12 attached as Exhibit "9" to the Declaration of Sean M. Novak. Only after availing itself of the
13 State court's more liberal discovery procedures for approximately three (3) months did
14 Defendant then file its Notice of Removal of September 11, 2020. In fact, even after filing for
15 Removal to the federal system, Defendant continued to avail itself to more liberal discovery
16 procedures of state court by serving multiple subpoenas on September 15, 2020. See Declaration
17 ofSeanM. Novak, at 116.
18          In spite of the evidence to the contrary, Defendant claims that the Notice is timely
19 because Defendant filed it once Defendant "confirmed" that Plaintiff was a citizen of the State
20 of California and that Plaintiffs alleged damages could exceed $75,000. See Notice of
21 Removal, at Page 3, 1111-12. However, Defendant had ample notice of Plaintiffs citizenship in
22 the State of California from the first paragraph alleged in Plaintiffs Complaint it admits it
23 received on June 11, 2020. Furthermore, Defendant had ample notice that Plaintiffs damages
24 are alleged to exceed $75,000 based on the Statement of Damages that was served along with
25 Plaintiffs Complaint on June 11, 2020.
26          On September 21, 2020 counsel for Plaintiff initiated a Meet and Confer process with
27 Defendant's counsel of record in advance of filing the instant Motion to Remand pursuant to
28 Rule 7-3 of the Local Rules for the Central District of California. See Declaration of Sean M.
                                                    -2-

       PLAINTIFF'S NOTICE OF MOTION AND MOTION TO REMAND TO STATE COURT PURSUANT
                                     TO 28 U.S.C. §1447(c)
     Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 8 of 16 Page ID #:160




 1 Novak, at    ,r,il 7-20; Electronic Mail Correspondence between Counsel dated April 25, 2020,
 2 attached as Exhibit" 1O" to the Declaration of Sean M. Novak; Marin v. Target Corp.,
 3 Conformed Complaint, Conformed Proof of Service and Service Packet are attached as Exhibit
 4 "11" to the Declaration of Sean M. Novak. The parties exchanged written correspondence
 5 regarding their respective positions concerning the propriety of Defendant's removal of the
 6 action. Id. The parties also had a detailed meet and confer teleconference on September 28,
 7 2020. In spite of the best efforts of Plaintiffs counsel through a meaningful Meet and Confer
 8 process, the Defendant refused to stipulate to remand the matter. Id. As a result, Plaintiff has
 9 been obligated to file the instant Motion to obtain necessary relief from the Court.
10                                                    II.
11                                              ARGUMENT
12              Based on the undisputed evidence on the issues, there is NO legitimate justification for
13 Defendant to have delayed in removing this matter. The failure of Defendant to timely seek
14 removal of this matter is sufficient grounds for the Court to order remand of the matter to State
15 Court pursuant to 28 U.S.C. §1447(c).
16         A.       THE BURDEN IS ON DEFENDANT TO ESTABLISH FEDERAL
17                  COURT JURISDICTION WITH ANY DOUBT TO BE RESOLVED IN
18                  FAVOR OF REMAND:
19          Defendant based its removal to Federal court in this matter on diversity of citizenship
20 pursuant to 28 U.S.C. § 1332. When a plaintiff files in state court a civil action over which the
21 federal district courts would have original jurisdiction based on diversity of citizenship, the
22 defendant or defendants may remove the action to federal court. See Caterpillar Inc. v. Lewis,
23 519 U.S. 61, 68 (1996).
24          Courts must strictly constrne removal statutes in favor of state jurisdiction. Boggs v.
25 Lewis, 863 F.2d 662, 663 (9th Cir. 1988). Where the Court lacks subject matter jurisdiction over
26 an action, the action should be remanded. 28 U.S.C §144l(a). The burden of establishing federal
27 jurisdiction is on Defendants - the partywho sought removal. Wilson v. Republic Iron and Steel
28 Co., 257 U.S. 92, 97 (1921); Salveson v. Westerns States Bankcard Association, 731 F.2dl423,
                                                      -3-

       PLAINTIFF'S NOTICE OF MOTION AND MOTION TO REMAND TO STATE COURT PURSUANT
                                     TO 28 U.S.C. §1447(c)
     Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 9 of 16 Page ID #:161




 1 1426 (9th Cir. 1984). In other words, if a plaintiff challenges a defendant's removal of a case, th
 2 defendant bears the burden of establishing the propriety of the removal. See Abrego Abrego v.
 3 Dow Chemical Co., 443 F.3d 676, 685 (9th Cir. 2006); Gaus v. Miles, Inc., 980 F.2d 564, 556
 4 (9th Cir. 1992).
 5          In view of the strong presumption against removal jurisdiction, and the strict
 6 construction to which removal statutes are subjected, it is Defendants' burden to persuade the
 7 Court that the untimeliness of its original removal should be overlooked in deciding whether the
 8 current removal properly asserts jurisdiction in this Court. Dunn v. Gaiam, Inc., 166 F. Supp. 2
 9    1273, 1278 (C.D. Cal. 2001). Defendant cannot meet its burden to prove that removal was
10 proper in this instance. In the present matter, the plain face of the Complaint and Statement of
11 Damages that Defendant attached to the Notice of Removal reveal that Defendant's effort to
12 remove the matter to Federal Court was untimely. See Notice of Removal, at Pages 6; also see
13 Plaintiff's Statement of Damages attached as Exhibit 3 to the Declaration of Sean M. Novak,
14 which was also served upon Defendant on June 11, 2020.
15          B.     THIS ACTION SHOULD BE REMANDED AS DEFENDANT'S
16                REMOVAL WAS UNTIMELY AS DEFENDANT' S THIRTY-DAY
17                DEADLINE HAD ALREADY EXPIRED WHEN DEFENDANT FILED
18                ITS NOTICE OF REMOVAL:
19          Defendant may seek removal of the case from State to Federal court upon becoming
20 aware that there exists complete diversity between the parties and the amount of controversy
21 exceeds seventy-five thousand dollars. See 28 U.S.C. §§1332(a)(l); 1446; see also Federal
22 Comis Jurisdiction and Venue Clarification Act of 2011, H.R. 394 P.L. 112. However, a
23 Defendant only has thirty (30) days upon learning of the diversity of parties and amount of
24 controversy exceeding seventy-five thousand dollars, to file its Notice of Removal. See 28
25 U.S.C. § 1446(b). A named defendant's time to remove is triggered by simultaneous service of
26 the summons and complaint, or receipt of the complaint 'through service or otherwise,' after and
27 apart from service of the summons, but not by mere receipt of the complaint unattended by any
28
                                                    -4-

       PLAINTIFF'S NOTICE OF MOTION AND MOTION TO REMAND TO STATE COURT PURSUANT
                                     TO 28 U.S.C. §1447(c)
  Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 10 of 16 Page ID #:162




 1 formal service. See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48
 2 (1999).
 3        Removal must be made timely by Defendant to be proper. The Ninth Circuit has held that
 4 a failure to remove within thirty days constitutes a waiver of the right to remove. See Cantrell
 5 v. Great Republic Insurance Company, 873 F.2d 1249, 1256 (9th Cir. 1989).
 6         The jurisdiction questionmust be analyzed on the basis of the pleadings filed at the time
 7 of removal. See Sparta Surgical Corp. v. Nat'l Ass'n of Sec. Dealers, Inc., 159 F.3d 1209, 1213
 8 (9th Cir. 1998).
 9         Furthermore, this Court itself stated in its ruling on a Motion for Reman in Marin v.
10 Target Corp. that a notice of removability under § l 446(b) "is determined through examination
11 of the four corners of the applicable pleadings, not through subjective knowledge or a duty to
12 make further inquiry." Marin v. Target Corp. C.D.Cal. Sep. 9, 2020, No. 2:20-CV-3502-ODW
13 (PJWx) 2020 U.S.Dist.LEXIS 164554, at *3. quoting. Harris v. Bankers Life & Cas. Co., 425
14 F.3d 689, 694 (9th Cir. 2005). In looking at the pleadings as served on Defendant on June 11,
15 2020, the potential for removal was evidence on the face of the documents served onto
16 Defendant.
17           With regards to awareness of diversity of citizenship, Defendant must have been aware
18 from the Complaint that there was complete diversity of citizenship of the parties. See
19 Complaint, at Page 1, ,Jl, attached as Exhibit" l" to the Declaration of Sean M. Novak.
20 Furthermore, Defendant had sufficient notice through service of the Statement of Damages on
21 June 11, 2020 that the amount in controversy was greater than $75,000. See Statement of
22 Damages, attached as Exhibit "3" to the Declaration of Sean M. Novak.
23           As a matter oflaw, service of the Statement of Damages with the Complaint by Plaintiff
24 on June 11, 2020 satisfies the statutory requirement of notice of the amount in controversy to
25 Defendant for purposes of calculating the deadline for removal. See 28 U.S.C. §1446(c)(2);(3).
26 Pursuant to 28 U.S.C. § 1446( c)(2), IF "removal of a civil action is sought on the basis of the
27 jurisdiction conferred by section 1332(a), the sum demanded in good faith in the initial pleading
28
                                                    -5-

     PLAINTIFF'S NOTICE OF MOTION AND MOTION TO REMAND TO STATE COURT PURSUANT
                                   TO 28 U.S.C. §1447(c)
  Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 11 of 16 Page ID #:163




 1 shall be deemed to be the amount in controversy." Furthermore, Section 28 U.S.C.
 2 1446(c)(3 )(A) expressly states that
 3                   if the case stated by the initial pleading is not removable solely because
 4                   the amount in controversy does not exceed the amount specified in section
 5                   1332(a), information relating to the amount in controversy in the record of the
 6                   State proceeding, or in responses to discovery, shall be treated as an "other
 7                   paper" under subsection (b )(3)."
 8          Based on these facts, Defendant clearly had sufficient notice at the time of service of
 9 the Complaint and Statement of Damages on June 11, 2020 to determine whether the matter
10 could be removed to Federal court. In spite of this knowledge, the Defendant inexcusably
11 waited over Ninety-Two (92) days to file its Notice of Removal.
12           A Defendant's motion for removal will be deemed untimely if the notice of removal
13 was filed more than 30 days after the date on which the Defendant knew indisputably that there
14 was complete diversity of citizenship between the parties. See Maniar v. Federal Deposit Ins.
15 .QQnh 979 F.2d 782. (9th Cir. 1992). If the defendant knows or is on notice when the complaint
16 is served that grounds exist for removal, the time to remove runs from that date. Id. There is no
17 reason to allow a defendant additional time if the presence of grounds for removal are
18 unambiguous in light of the defendant's knowledge and the claims made in the initial complaint.
19 See Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 788 (9th Cir. 2018) Mielke v.
20 Allstate Ins. Co. 472 F. Supp. 851, 855 (ED MI 1979); Kaneshiro v. North American Co. for
21 Life & Health Ins. 496 F. Supp. 452, 460 (D HI 1980).
22        Defendant's delay in the present matter is legally inexcusable. Failure to file a notice of
23 removal within the statute's time period is a sufficient ground on which to remand an action to
24 State court. See Things Remembered v. Petrarca, 516 U.S. 124, 128, (1995) (stating that remand
25 based on untimely removal is "precisely the type of removal defect contemplated by §
26 1447(c)."); see also 28 U.S.C. §§ 1446(b), 1447(c). As a matter oflaw the Defendant's motion
27 for removal will be deemed untimely if the notice of removal was filed more than 30 days after
28
                                                    -6-

     PLAINTIFF'S NOTICE OF MOTION AND MOTION TO REMAND TO STATE COURT PURSUANT
                                   TO 28 U.S.C. §1447(c)
  Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 12 of 16 Page ID #:164




 1 the date on which the Defendant knew indisputably that there was complete diversity of

 2 citizenship between the parties. See Gray v. Rite Aid Corp., 189 F. Supp. 2d 347 (D. Md. 2002).
 3        Defendant claims in its Notice of Removal that it chose to delay removal while it sought
 4 to determine Plaintiffs "domicile". See Notice of Removal, at Page 3, ,r11. This is not a valid
 5 excuse for delay. If a case is removable from the outset, it must be removed within the initial
 6 thirty-day period specified by § 1446(b ); subsequent events do not make it 'more removable' or
 7 'again removable."' See Dunn v. Gaiam, Inc., 166 F. Supp. 2d 1273, 1278 (C.D. Cal. 2001).
 8 Furthe1more, this Court has held that "a defendant seeking to remove a case to federal court may
 9 rely solely on an allegation of residence in the complaint because 'a person's residence is prima
10 facie evidence of domicile and citizenship."' Marin v. Target Corp. C.D.Cal. Sep. 9, 2020, No.
11 2:20-CV-3502-O DW (PJWx) 2020 U.S.Dist.LEXIS 164554, at *4-5. quoting Lee v. BMW of

12 N.A, LLC, No. SACV 19-01722 JVS (ADSx), 2019 U.S. Dist. LEXIS 216086, 2019 WL
13 6838911, at *2 (C.D. Cal. Dec. 16, 2019) (finding allegation in defendant's notice
14 of [*5] removal, based only on plaintiffs statement of residence in the complaint, was sufficient
15 to support removal based on diversity jurisdiction).
16         In Marin, this same Court found that that a defendant had exceeded the 30 days deadline
17 of removal by not filing a removal order after receiving plaintiffs complaint which clearly
18 alleged that plaintiff was a resident of California. Id. This Court found in Marin that the
19 Complaint put the defendant on sufficient notice that "the case was removable under diversity
20 jurisdiction because Marin's statement of her residence is prima facie evidence of her domicile."
21 Id. The facts in Marin and in this instant matter are extremely similar. In both cases, Plaintiffs
22 clearly alleged in the first paragraph of their complaint that they are residents of California.
23 Furthermore, in both cases, Plaintiffs served their respective Defendants with a statement of
24 damages along with the complaint that alleged that Plaintiffs damages where over seventy-five
25 thousand dollars. It is also significant that in Marin and in this instant matter, Plaintiffs are
26 represented by the same firm. The language in the Complaints in the two cases as well as the
27 Statement of Damages are nearly identical. A copy of this Comi's Order to Remand Marin v.
28
                                                      -7-

     PLAINTIFF'S NOTICE OF MOTION AND MOTION TO REMAND TO STATE COURT PURSUANT
                                   TO 28 U.S.C. §1447(c)
     Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 13 of 16 Page ID #:165




 1 Target Corp. back to state court is attached as Exhibit "12" to the Declaration of Sean M.
 2 Novak.
 3          Here, the Complaint clearly put Defendant on Notice that Plaintiff "was and is an
 4 individual who is a resident of the State of California, living in the County of Los Angeles in the
 5 State of California." See Complaint, at Page 1, if 1. The Plaintiffs citizenship in California
 6 could not be more clearly alleged in the Complaint. As a matter oflaw, the "domicile" of the
 7 Plaintiff is NOT an issue to determine for purposes of removal. See Kantor v. Wellesley

 8 Galleries, Ltd., 704 F.2d 1088, 1090 (9 th Cir. 1983). The court in Kantor focused analysis on the
 9 citizenship of the Plaintiff in evaluating whether removal was proper. Furthennore, statutes and

10 case law do not say that Defendant must CONFIRM the information from Plaintiff regarding
11 diversity and amount of controversy before bringing a removal motion.
12            Plaintiff clearly told Defendant that she was a citizen of the State of California and that
13 the amount of controversy that she was claiming exceeded seventy-five thousand dollars as early
14 as June 11, 2020. Defendant's failure to timely act on that information is inexcusable as a
15 matter of law.
16           C.   THE MATTER SHOULD BE REMANDED AS DEFENDANT WAIVED ITS
17                  RIGHT TO REMOVAL BY ENGAGING IN DISCOVERY FOR
18                  APPROXIMATELY THREE {3) MONTHS WHILE THE MATTER WAS
19                  PENDING IN STATE COURT
20          The law recognizes that a defendant may waive their right to remove a case to Federal
21 court by "tak[ing] actions in state court that manifest his or her intention to have the matter
22 adjudicated there, and to abandon his or her right to a federal forum." See Resolution Trust Co.
23 v. Bayside Developers, 43 F.3d 1230, 1240 (9th Cir. 1994). In the present matter, the Defendant
24 engaged in substantial written discovery in the State court matter for approximately three (3)
25 months before filing its Notice of Removal. In so doing, the Defendant availed itself of broader
26 written discovery rights than are provided under Federal rules.
27           On July 10, 2020 the Defendant served Form Interrogatories (Set One); Special
28 Interrogatories (Set One); Requests for Admission (Set One) and Request for Production of
                                                      -8-

       PLAINTIFF'S NOTICE OF MOTION AND MOTION TO REMAND TO STATE COURT PURSUANT
                                     TO 28 U.S.C. §1447(c)
  Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 14 of 16 Page ID #:166




 1 Documents (Set One) on Plaintiff. See Defendant's State Court Discovery, attached as Exhibits

 2 "5" through "8" to the Declaration of Sean M. Novak. This included over Fifty-Three (53)
 3   individual Form Interrogatories with subparts, Fifty-Two (52) Special Interrogatories and Fifty-
 4 One (51) Request for Admissions. Id. In total, Defendant served in excess of One Hundred and

 5 Fifty-Six (156) Interrogatories on Plaintiff, not including subparts. Id. Plaintiff responded to

 6 the written discovery on August 14, 2020. See Declaration of Sean M. Novak, at if l 3.
 7        In serving its Interrogatories in State court before removal, Defendant purposefully availed
 8 itself of written discove1y permitted that is FAR in excess of the maximum number of

 9 Interrogatories the Defendant could serve under Rule 33(a)(l) of the Federal Rules of Civil

10 Procedure. Rule 3 3 (a)( 1) expressly states that "[u]nless otherwise stipulated or ordered by the
11 court, a party may serve on any other party no more than 25 written interrogatories,

12 including all discrete subparts." (Emphasis added). Furthermore, Defendant even sent out
13 state court subpoenas for Plaintiff's medical records even after filing for removal to federal
14 court.
15                                                    III.
16                                           CONCLUSION

17          For the foregoing reasons, Plaintiff respectfully requests that this action be remanded to
18 the Superior Court of the State of California for the County of Los Angeles and that the Clerk of
19 the Court send a certified copy of the Order remanding to State Court to the Clerk of the State
20 Court.
21
22    Date: October 7, 2020                              THE NOVAK LAW FIRM, P.C.

23
                                                By:
24

25                                                       Attorney for Plaintiff
                                                         LISA BRYANT
26
27
28
                                                      -9-

      PLAINTIFF'S NOTICE OF MOTION AND MOTION TO REMAND TO STATE COURT PURSUANT
                                    TO 28 U.S.C. §1447(c)
Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 15 of 16 Page ID #:167




   1                                            PROOF SERVICE

   2                       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

   3          I am employed in the County of Los Angeles, State of California. I am over the age of 18
       and not a party to the within action; my business address is: 8383 Wilshire Boulevard, Suite 634,
   4   Beverly Hills, California 90211.

   5          On October 8, 2020, I served the foregoing document described as:

   6       PLAINTIFF'S NOTICE OF MOTION AND MOTION FOR AN ORDER
                REMANDING CASE TO STATE COURT PURSUANT TO
   7        U.S.C. §1447(c); MEMORANDU M OF POINTS AND AUTHORITIES;
       DECLARATION OF SEAN M. NOVAK IN SUPPORT THEREOF AND [PROPOSED]
   8                  ORDER FILED CONCURRENTLY HEREWITH

   9          on:

  10   See attached.

  11   in this action by placing a true original or copy thereof enclosed in a sealed envelope.

  12          BY PERSONAL SERVICE: I caused such envelope to be delivered by hand to the
              addressee.
  13
       ..lL BY MAIL: I am readily familiar with the firm's practice of collection and processing
  14          correspondence for mailing. Correspondence so collected and processed is deposited with
              the United States Postal Service that same day with postage thereon fully pre-paid at
  15          Beverly Hills, California in the ordinary course of business.

  16          BY ELECTRONIC MAIL: I caused the above-listed document(s) to be transmitted
              electronically via LASC E-Filing System, addressed to all parties appearing on the
  17          electronic service list for the above-entitled case. The service transmission was repmied as
              complete and a copy of the Filing Receipt Page/Confirmation will be maintained with the
  18          original document in this office.

  19 _x_ BY EMAIL: I caused said document(s) to be transmitted by email to the email addresses
               indicated on the service list.
  20
               BY TELECOPIER: I caused said document(s) to be transmitted by facsimile to the
  21           facsimile numbers indicated on the service list.

  22           BY EXPRESS MAIL: I caused said document(s) to be sent by overnight express mail to
               the address(s) indicated above.
  23
       _x_ (State) I declare, under penalty of pe1jury, under the laws of the State of California and the
  24           United States of America, that the above is true and c01Tect. Executed on October 8, 2020
               at Beverly Hills, California.
  25
  26
                                                               Callissa Cornelius
  27
  28

                                                         -1-

                                                 PROOF OF SERVICE
Case 2:20-cv-08328-ODW-E Document 10 Filed 10/08/20 Page 16 of 16 Page ID #:168




   1
                                         SERVICE LIST
   2
       Andrew 0. Smith, Esq.
   3   Michael F. Colbert, Esq.
       PETTIT KOHN INGRASSI LUTZ & DOLIN PC
   4   5901 W. Century Blvd. #1100
       Los Angeles, CA 90045
   5   T: 310-649-5772
       F: 310-649-577
   6   aosmith@pettitkohn.com
       mcolbert@pettitkohn.com
   7

   8   Attorneys for Defendant WALMART, INC.

   9

  10
  11

  12
  13

  14

  15

  16
  17

  18
  19

  20

  21
  22
  23
  24

  25
  26
  27
  28

                                               -2-

                                         PROOF OF SERVICE
